DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1,4,7-9,13,14,17,20,21,22,25,26 are rejected under 35 U.S.C. 103 as being unpatentable over Brolin (US 2006/0140642).
Considering claim 1 Brolin discloses a laser light supply system for fiber-optic data 5communication, comprising: a laser light generator including a plurality of lasers(See Paragraph 58, fig. 2 i.e. a laser light generator which is a shared lambda source(108) including a plurality of lasers(108-1…108-k)), each of the plurality of lasers configured to generate a different wavelength of continuous wave laser light relative to others of the plurality of lasers(See Paragraph 57,58, fig. 2 i.e. each of the plurality of lasers(108-1…or 108-k) configured to generate a different wavelength(λ1, λ2, … or λk) of continuous wave laser light(λ1, λ2, … or λk) relative to others of the plurality of lasers(108-1…108-k)), each of the plurality of lasers being physically separate from any device that includes a transmitter element configured to convert a data signal from an electrical domain 10to an optical domain by modulating any one or more of the different wavelengths of continuous wave laser light generated by the plurality of lasers(See Paragraph 58, fig. 2 i.e. each of the plurality of lasers(108-1…108-k) being physically separate from any device that includes a transmitter element configured to convert a data signal from an electrical domain 10to an optical domain by modulating any one or more of the different wavelengths of continuous wave laser light generated by the plurality of lasers(108-1…108-k)), each of the plurality of lasers being physically separate from any device that includes a receiver element configured to convert a data signal from the optical domain to the electrical domain(See Paragraph 58, fig. 2 i.e. each of the plurality of lasers(108-1…108-k) being physically separate from any device that includes a receiver element configured to convert a data signal from the optical domain to the electrical domain), the laser light generator directing the different wavelengths of continuous wave laser light generated by the plurality of lasers to an 15optical output of the laser light generator(See Paragraph 57,58, fig. 2 i.e. the laser light generator(108) directing the different wavelengths(λ1, λ2, … or λk)  of continuous wave laser light generated by the plurality of lasers(108-1…108-k)  to an 15optical output(110) of the laser light generator(108)); an optical conveyance device having a first end optically connected to the optical output of the laser light generator(See Paragraph 58, fig. 2 i.e. an optical conveyance device(202) having a first end optically connected to the optical output(110) of the laser light generator(108)); and an optical distribution network having an optical input connected to a second end of the optical conveyance device(See Paragraph 58, fig. 2 i.e. an optical distribution network(112) having an optical input connected to a second end of the optical conveyance device(202)), the optical distribution network configured to transmit each of the 20different wavelengths of continuous wave laser light generated by the plurality of lasers to each of multiple devices(See Paragraph 50, fig. 1b i.e. the optical distribution network(112) configured to transmit each of the 20different wavelengths(λ1, λ2, … or λk)  of continuous wave laser light generated by the plurality of lasers(108-1…108-k)   to each of multiple devices which are Semiconductor Optical Amplifier Reflective (SOAR) devices(114-1….114-32). Since each SOAR can both transmit and receive signals, it can be considered as an optical transceiver).
Brolin does not explicitly disclose the multiple devices are transceivers.
However, since the multiple devices which are Semiconductor Optical Amplifier Reflective (SOAR) devices(114-1….114-32) transmit and receive optical signals bidirectionally(See Paragraph 50, fig. 1b), It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to consider the SOAR devices as transceivers.
Considering claim 4 Brolin disclose the laser light supply system for fiber-optic data communication as recited in claim 1, wherein physical separation of the laser light generator from the multiple transceivers to which the optical distribution network is connected, by a combination of the optical conveyance device and the optical distribution network, provides for modification of any of the plurality of lasers of the laser light generator without disruption of a configuration of the multiple transceivers to which the optical distribution network is connected(See fig. 1b,2 i.e. wherein physical separation of the laser light generator(108-1…108-k of fig .1)  from the multiple transceivers(114-1 …114-32 of fig .1b)  to which the optical distribution network(112 of fig .1b) is connected, by a combination of the optical conveyance device(202 of fig. 2) and the optical distribution network(112), provides for modification of any of the plurality of lasers(108-1…108-k of fig .1b) of the laser light generator(108)  without disruption of a configuration of the multiple transceivers(114-1 …114-32 of fig .1b) to which the optical distribution network(112) is connected).  
Considering Claim 7 Brolin discloses the laser light supply system for fiber-optic data communication as recited in claim 1, wherein the optical conveyance device is a single-mode optical fiber(See Paragraph 47 i.e. the optical conveyance device is a single-mode optical fiber).
Considering claim 8 Brolin discloses the laser light supply system for fiber-optic data communication as recited in claim 1, wherein the optical distribution network includes a plurality of optical amplifiers connected to respectively amplify the different wavelengths of continuous wave laser light generated by the plurality of lasers(See Paragraph 49, fig. 1b i.e. the optical distribution network (112) includes a plurality of optical amplifiers connected to respectively amplify the different wavelengths of continuous wave laser light generated by the plurality of lasers(108-1…108-32)).
Considering claim 9 Brolin discloses the laser light supply system for fiber-optic data communication as recited in claim 8, wherein each of the plurality of lasers is configured to operate as a wavelength reference generator(See Paragraph 58, fig. 2 i.e. each of the plurality of lasers(108-1…108-32) is configured to operate as a wavelength reference generator to generate wavelengths (λ1,λ2,…λk)).  
Considering Claim 13 Brolin discloses the laser light supply system for fiber-optic data communication as recited in claim 1, wherein the laser light generator is disposed in an area away 5from other heat generating chips(See fig. 2 i.e. the laser light generator(108-1…108-k) is disposed in an area away 5from other heat generating chips) .
Considering Claim 14 Brolin discloses the laser light supply system for fiber-optic data communication as recited in claim 1, wherein the laser light generator is positioned away from external heat generating devices, such that the laser light generator is thermally separated from the external heat generating devices(See fig. 2 i.e. the laser light generator(108-1…108-k) is positioned away(since the laser light generator(108-1…108-k) is positioned by itself) from external heat generating devices, the laser light generator is thermally separated from the external heat generating devices).  
Claim 17 is rejected for the same reason as in claim 1.
Claim 20 is rejected for the same reason as in claim 4.
Claim 21 is rejected for the same reason as in claim 8.
Claim 22 is rejected for the same reason as in claim 9.
Claim 26 is rejected for the same reason as in claim 13.
Claims 2,10,18,23 are rejected under 35 U.S.C. 103 as being unpatentable over
Brolin (US 2006/0140642) in view of Kerfoot,III(US 2004/0161232).
(See Paragraph 19,20,22, fig. 2 i.e. wherein physical separation of the laser light generator(108-1…108-k) from the multiple transceivers(114-1, …114-n) to which the optical distribution network(112) is connected, by a combination of the optical conveyance device(202 of fig. 2) and the optical distribution network(112)).  
Brolin does not explicitly disclose physical separation of the laser light generator from the multiple transceivers provides for decoupling of failure modes of the laser light generator from failure modes of the multiple transceivers to which the optical distribution network is connected.
Kerfoot teaches physical separation of the laser light generator from the multiple transceivers provides for decoupling of failure modes of the laser light generator from failure modes of the multiple transceivers to which the optical distribution network is connected(See abstract, Paragraph 37,40, fig. 6 i.e. physical separation of the laser light generator(40) from the multiple transceivers(64) provides decoupling  or replacing of failure modes of the laser light generator(40) from failure modes of the multiple transceivers(64) to which the optical distribution network(62) is connected).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Brolin, and have 
Considering Claim 10 Brolin does not explicitly disclose the laser light supply system for fiber-optic data communication as recited in claim 1, wherein the laser light generator includes a redundant laser that becomes operable in place of a failed one of the plurality of lasers, the redundant laser configured to generate the same wavelength of continuous wave laser light as the failed one of the plurality of lasers. 
Kerfoot teaches the laser light supply system for fiber-optic data communication as recited in claim 1, wherein the laser light generator includes a redundant laser that becomes operable in place of a failed one of the plurality of lasers, the redundant laser configured to generate the same wavelength of continuous wave laser light as the failed one of the plurality of lasers(See Paragraph 27,41, fig. 6 i.e. the laser light generator(32) includes a redundant laser(40a) that becomes operable in place of a failed one of the plurality of lasers(40), the redundant laser(40a) configured to generate the same wavelength of continuous wave laser light as the failed one of the plurality of lasers).  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Brolin, and have the laser light generator to include a redundant laser that becomes operable in place of a 
Claim 18 is rejected for the same reason as in claim 2.
Claim 23 is rejected for the same reason as in claim 10.
Claims 3,12,19,25 are rejected under 35 U.S.C. 103 as being unpatentable over
Brolin (US 2006/0140642) in view of Zheng et al. (US 20160377822 A1).
Considering claim 3 Brolin does not explicitly disclose the laser light supply system for fiber-optic data communication as recited in claim 1, wherein physical separation of the laser light generator from the multiple transceivers to which the optical distribution network is connected, by a combination of the optical conveyance device and the optical distribution network, provides for independent heat management of the laser light generator relative to the multiple transceivers to which the optical distribution network is connected.
Zheng teaches  the laser light supply system for fiber-optic data communication as recited in claim 1, wherein physical separation of the laser light generator from the multiple transceivers to which the optical distribution network is connected, by a combination of the optical conveyance device and the optical distribution network, provides for independent heat management of the laser light generator relative to the multiple transceivers to which the optical distribution network is connected(See Paragraph 26,27, fig. 1,2 i.e. wherein physical separation of the laser light generator(122 of fig .1) from the multiple transceivers(112-1,112-2,…112-n of fig .1) to which the optical distribution network(113 of fig .1) is connected, by a combination of the optical conveyance device (114 of fig .1) and the optical distribution network(113 of fig .1), provides for independent heat management(250 of fig. 2) of the laser light generator(220 of fig. 2) relative to the multiple transceivers(112-1,112-2,…112-n of fig .1) to which the optical distribution network is connected(113 of fig .1)).  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Brolin, and have physical separation of the laser light generator from the multiple transceivers to which the optical distribution network to be connected, by a combination of the optical conveyance device and the optical distribution network, to provide for independent heat management of the laser light generator relative to the multiple transceivers to which the optical distribution network is connected, as taught by Zheng, thus improving transmission signal quality by minimizing signal degradation and fluctuation by controlling the temperature of the light sources using temperature managing unit, as discussed by Zheng(Abstract, Paragraph 27). 
Considering Claim 12 Brolin does not explicitly disclose the laser light supply system for fiber-optic data communication as recited in claim 1, wherein the laser light generator is configured to maintain relative wavelength spacings between the different wavelengths of continuous wave laser light generated by the plurality of lasers as variation in temperature of the plurality of lasers causes drift in the different wavelengths of continuous wave laser light generated by the plurality of lasers
(See Zheng: Paragraph 3,26,29, fig. 2 i.e. the laser light generator(220) is configured to maintain relative wavelength spacings between the different wavelengths of continuous wave laser light generated by the plurality of lasers(222-1,222-2,…222-n) as variation in temperature of the plurality of lasers(222-1,222-2,…222-n)  causes drift in the different wavelengths of continuous wave laser light generated by the plurality of lasers(222-1,222-2,…222-n)).  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Brolin, and have the laser light generator to be configured to maintain relative wavelength spacings between the different wavelengths of continuous wave laser light generated by the plurality of lasers as variation in temperature of the plurality of lasers causes drift in the different wavelengths of continuous wave laser light generated by the plurality of lasers, as taught by Zheng, thus improving transmission signal quality by minimizing signal degradation and fluctuation by controlling the temperature of the light sources using temperature managing unit, as discussed by Zheng(Abstract, Paragraph 27). 


Zheng teaches the method as recited in claim 17, further comprising: thermally managing the laser light generator independent of thermal management of the multiple transceivers to which the optical distribution network is connected(See Zheng: Paragraph 31, fig. 1,2 i.e. thermally managing the laser light generator(220 of fig. 2) using temperature controller(250 of fig. 2) independent of thermal management of the multiple transceivers(112-1,112-2,…112-n of fig. 1) to which the optical distribution network(113 of fig. 1) is connected).  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Brolin, and have the laser light generator to be thermally managed independent of thermal management of the multiple transceivers to which the optical distribution network is connected, as taught by Zheng, thus improving transmission signal quality by minimizing signal degradation and fluctuation by controlling the temperature of the light sources using temperature managing unit, as discussed by Zheng(Abstract, Paragraph 27). 
Claim 25 is rejected for the same reason as in claim 12.
Claims 11,24, are rejected under 35 U.S.C. 103 as being unpatentable over
Brolin (US 2006/0140642) in view of Khotimsky et al.(US 2016/0080105).
Considering Claim 11 Brolin does not explicitly disclose the laser light supply system for fiber-optic data communication as recited in claim 1, wherein each of the 
 Khotimsky teaches the laser light supply system for fiber-optic data communication as recited in claim 1, wherein each of the multiple transceivers to which the optical distribution network is connected is configured to operate in a wavelength tracking mode so as to enable some amount of drift in the different wavelengths of continuous wave laser light generated by the plurality of lasers(See Paragraph 35,48,fig. 2,9 i.e. each of the multiple transceivers which are ONU(220 of fig. 2) to which the optical distribution network(170 of fig. 2) connected is configured to operate in a wavelength tracking mode so as to enable some amount of drift in the different wavelengths of continuous wave laser light generated by the plurality of lasers(OLT(210) of fig. 2)).  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Brolin, and have each of the multiple transceivers to which the optical distribution network connected to be configured to operate in a wavelength tracking mode so as to enable some amount of drift in the different wavelengths of continuous wave laser light generated by the plurality of lasers, as taught by Khotimsky, thus providing an efficient transmission system by improving performance of the transmission system by enabling self-calibration using wavelength tracking indicative of wavelength drift, as discussed by Khotimsky (Paragraph 3, 21). 
Claim 24 is rejected for the same reason as in claim 11.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIBRET A WOLDEKIDAN whose telephone number is (571)270-5145.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/HIBRET A WOLDEKIDAN/Primary Examiner, Art Unit 2637